Case: 14-51330      Document: 00513276055         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51330
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BENNY LEE GAYDEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-161-2


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Benny Lee Gayden was charged with aiding and
abetting the possession with intent to distribute a controlled substance.
Gayden moved to suppress evidence obtained as the result of a warrantless
entry into a hotel room.        Following a hearing, the district court issued a
memorandum order denying the motion. Gayden entered a conditional guilty
plea that preserved his right to appeal the denial of his motion to suppress.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51330    Document: 00513276055     Page: 2   Date Filed: 11/18/2015


                                 No. 14-51330

      Gayden argues that the district court erred by denying his motion to
suppress because there were no exigent circumstances supporting the search
of room 135. A district court’s findings on a motion to suppress are reviewed
for clear error, and the district court’s ultimate conclusions on whether the
Fourth Amendment was violated are reviewed de novo.            United States v.
Scroggins, 599 F.3d 433, 440 (5th Cir. 2010). A district court’s denial of a
suppression motion should be affirmed “if there is any reasonable view of the
evidence to support it.” United States v. Michelletti, 13 F.3d 838, 841 (5th Cir.
1994) (en banc) (quoting United States v. Register, 931 F.2d 308, 312 (5th Cir.
1991).
      A warrantless intrusion into an individual’s home is permissible if
“probable cause and exigent circumstances justify the search,” United States v.
Troop, 514 F.3d 405, 409 (5th Cir. 2008) (quoting United States v. Gomez-
Moreno, 479 F.3d 350, 354 (5th Cir. 2007)), and the officers did not create the
exigency. United States v. Hearn, 563 F.3d 95, 106 (5th Cir. 2009). “Relevant
factors include, but are not limited to, the degree of urgency, the amount of
time necessary to obtain a warrant, whether there is a reasonable belief that
contraband will be moved, potential danger to police officers, whether suspects
are aware that an arrest or search may be imminent, whether the contraband
can be readily destroyed, and “the knowledge that efforts to dispose of narcotics
and to escape are characteristic behavior of persons engaged in the narcotics
traffic.” United States v. Menchaca-Castruita, 587 F.3d 283, 289-90 (5th Cir.
2009).
      The Midland Police Department arranged a controlled purchase of crack
from Chad Montgomery, one of Gayden’s codefendants. Police officers followed
Montgomery to room 135 in America’s Best Value Inn in Midland. After
approximately 25 minutes, Montgomery left room 135 and proceeded to



                                       2
    Case: 14-51330    Document: 00513276055    Page: 3   Date Filed: 11/18/2015


                                No. 14-51330

complete the arranged controlled sale of crack, after which he was arrested.
Based on Montgomery’s statements, the officers believed that he had procured
the crack from room 135. Police officers continued to watch room 135 and, less
than 30 minutes after Montgomery left room 135, observed Gayden leave the
room. The police officers observing room 135 had a marked police unit arrest
Gayden as he left the hotel parking lot. Simultaneously to Gayden’s arrest,
officers observed a male open the door to room 135 and look around. The
officers concluded that the individuals in room 135 may have been alerted to
the police activity by Gayden and could have started to destroy evidence. The
officers obtained a key card to room 135 from Gayden, entered the room, saw
crack cocaine in plain view, and arrested the occupants of the room. The
officers then secured a warrant to search the room. The warrant process took
two hours to complete.
      Based upon the above testimony, exigent circumstances existed because
there was a danger that the occupants of room 135 posed as a risk of the
destruction of evidence.   See Menchaca-Castruita, 587 F.3d at 289-90.        A
reasonable view of the evidence supports the district court’s denial of this
motion to suppress. See Michelletti, 13 F.3d at 841.
      AFFIRMED.




                                      3